IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


BANKUNITED, N.A.,                                  )
                                                   )
           Plaintiff,                              )
                                                   )
           v.                                      )     C.A. No. N20L-02-030 ALR
                                                   )
KRISHNAS L.L.C.,                                   )
                                                   )
           Defendant.                              )

                                 ORDER GRANTING REASSIGNMENT

           Upon consideration of Defendant Krishnas L.L.C.’s Rule 3(a) Objection and Plaintiff

BankUnited, N.A.’s response thereto; the Superior Court Rules of Civil Procedure; and the entire

record of this civil action, the Court finds as follows:

           1.       This foreclosure action has been assigned to The Honorable Andrea L. Rocanelli.

The Case Information Statement accompanying Plaintiff’s Complaint does not identify any related

cases now pending in Superior Court or closed in this Court within the last two years.1

           2.       The Case Information Statement accompanying Defendant’s Answer identifies as

a related case MRPC Christiana LLC v. Crown Bank, CA No. N15C-02-010 EMD (“Crown Bank

Litigation”), over which The Honorable Eric M. Davis presided.2

           3.       Defendant filed a Rule 3(a) Objection, asking the Court to reassign this matter to

Judge Davis because issues regarding Plaintiff’s lien against the property at issue here were

briefed, but not decided, in the Crown Bank Litigation. Plaintiff filed a response opposing

reassignment, arguing that this action involves a loan that was not at issue in the Crown Bank




1
    See D.I. 1 (Trans. ID 64716809).
2
    See D.I. 9 (Trans. ID 65591060).
Litigation. Pursuant to Superior Court Rule of Civil Procedure 3(a), the parties’ submissions were

forwarded to the Civil Administrative Judge.3

        4.       The Court finds that Defendant’s objection to the related cases is proper and

warrants reassignment to Judge Davis. Therefore, this matter is hereby REASSIGNED to The

Honorable Eric M. Davis.

        IT IS SO ORDERED.

Dated: August 13, 2020
Wilmington, Delaware                                         Eric M. Davis
                                                             __________________
                                                             Eric M. Davis, Judge

cc: File&ServeXpress




3
  See Super. Ct. Civ. R. 3(a) (“The Prothonotary shall forward any objection to the Related Cases, along with any
response thereto, to the Civil Administrative Judge. The Civil Administrative Judge may, with prior approval of the
President Judge, reassign the case to a different judge.”).

                                                        2